Dodge, J.
1. The liability of a carrier for ordinary baggage while in its possession for carriage as such is very differ*3ent from the liability while the same articles are in storage with it. In the first case it is an insurer; in the latter, "liable only as a bailee for ordinary care. The exact point at which the possession for carriage begins and ends is not easy to define, but it is not such as to exclude some reasonable time at stations before and after actual transportation. After transportation the higher liability continues only for such time as is reasonably necessary to present duplicate checks and to remove the baggage. Hoeger v. C., M. & St. P. R. Co. 63 Wis. 100. No reason is apparent why the same rule should not apply to the delivery for transportation, so that the owner has the right to deliver at the station such time before starting of train as may be' reasonably necessary for obtaining ticket, checking the baggage, etc., and that he cannot impose this extreme liability by earlier delivery without the consent of the carrier. Green v. M. & St. P. R. Co. 38 Iowa, 100; Goodbar v. Wabash R. Co. 53 Mo. App. 434. This defendant had, by a rule known to plaintiff, prescribed thirty minutes before train time as such reasonable time. It certainly cannot be said, as matter of law, that such limit is unreasonable, nor that twelve hours is reasonable, or was rendered reasonably necessary by the circumstances. The submission of that question to the jury was not an error of which plaintiff can complain. As to whether defendant assented to such delivery, and accepted plaintiff’s trunks for carriage as baggage, with knowledge of their contents, was a disputed question of fact, and a finding in the negative has abundant support in the evidence.
2. The overruling of the objection to the testimony of defendant’s agent, Eeitzel, that there was no advantage to the company in having the trunks delivered the night before, was without prejudice; for it appeared by plaintiff’s own testimony that the agent was prohibited from checking baggage until half an hour before train time, and that the convenience of the company obviously could not be enhanced by delivery of baggage earlier than that time.
*43. Parol proof of the substance of the rules, printed on a card and tacked up in the depot, prohibiting checking until within half an hour of train time, could not have prejudiced plaintiff, for he testified that he had knowledge of such a rule. Eurther, any objection to- parol testimony as to the contents of such card was obviated by proof that it had been destroyed in the burning of the station.
We find no reversible error in the record.
By the Court.— Judgment affirmed.